DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18, 22-25, 29, 34, 36 and 37 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Skerpac, (US Publication No. 2013/0132091).

Regarding claims 18, 29 and 34, Skerpac discloses
in a mobile device [Skerpac, paragraphs, 93, 104], obtaining an audio signal representing speech [Skerpac, paragraphs, 104, 105, 107, challenges him to speak a randomly generated pass phrase; DPSS establishes a unique biometric identifier]; 
in the mobile device, extracting features of the audio signal [Skerpac, paragraphs 107, 108, challenges him to speak a randomly generated pass phrase; DPSS establishes a unique biometric identifier]; 
transmitting the extracted features from the mobile device to a server [Skerpac, paragraphs, 105, 120, the input information is process in memory at the remote or local unit]; 
in the server, performing a speaker authentication process using the extracted features [Skerpac, paragraph 105, the input information is process in memory at the remote or local unit]; and 
transmitting a result of the speaker authentication process from the server to the mobile device [Skerpac, paragraphs 105-108, the input information is process in memory at the remote or local unit; Authentication is considered successful if both matching results are successful].

Regarding claim 22, Skerpac further discloses
wherein the speaker authentication process comprises a process for determining whether the audio signal represents the speech of an enrolled user of the mobile device [Skerpac, paragraphs 105 and 168, Authentication is considered successful if both matching results are successful].

Regarding claim 23, Skerpac further discloses
wherein the result of the speaker authentication process is either a first value indicating that the audio signal represents the speech of an enrolled user of the mobile device or a second value indicating that the audio signal does not represent the speech of an enrolled user of the mobile device [Skerpac, paragraphs 105 and 168, Authentication is considered successful if both matching results are successful].

Regarding claim 24, Skerpac further discloses
wherein the speaker authentication process comprises a process for identifying a person whose speech is represented by the audio signal [Skerpac, paragraphs 105 and 168, Authentication is considered successful if both matching results are successful].

Regarding claim 25, Skerpac further discloses
wherein the result of the speaker authentication process is either an identification of the speaker or an indication that the speaker cannot be identified [Skerpac, paragraphs 105-108 and 168, Authentication is considered successful if both matching results are successful].

Regarding claim 36, Skerpac further discloses
wherein the speaker authentication process comprises a process for determining whether the audio signal represents the speech of an enrolled user of the mobile device [Skerpac, paragraphs 105 and 168, Authentication is considered successful if both matching results are successful].

Regarding claim 37, Skerpac further discloses
wherein the result of the speaker authentication process is either a first value indicating that the audio signal represents the speech of an enrolled user of the mobile device or a second value indicating that the audio signal does not represent the speech of an enrolled user of the mobile device [Skerpac, paragraphs 105-108 and 168, Authentication is considered successful if both matching results are successful].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 26-28, 30-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Skerpac as applied to claims 18, 29 and 34 above, and further in view of Nakatoh et al., (US Publication No. 2001/0044727), hereinafter “Nakatoh”.

Regarding claims 19, 30 and 35, Skerpac does not specifically disclose, however Nakatoh teaches
in the mobile device, after extracting features of the audio signal, performing first normalizations [Nakatoh, paragraphs 160 and 169].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to normalize the audio data in order provide authentication on the signal without limiting the positive results based on slight signal variances.

Regarding claim 26, Skerpac-Nakatoh further discloses 
after extracting the features of the audio signal, forming an encrypted feature vector, wherein transmitting the extracted features from the mobile device to a server comprises transmitting the encrypted feature vector from the mobile device to the server [Skerpac, paragraphs 105-106, 120, encrypted; transmitted to remote server].

Regarding claim 27, Skerpac-Nakatoh further discloses 
after forming the encrypted feature vector, compressing the encrypted feature vector, wherein transmitting the extracted features from the mobile device to a server comprises transmitting the compressed encrypted feature vector from the mobile device to the server [Skerpac, paragraphs 105-106, 120, encrypted; compressed; transmitted to remote server].

Regarding claim 28, Skerpac-Nakatoh further discloses 
after extracting the features of the audio signal, forming an feature vector, and further comprising compressing the feature vector, wherein transmitting the extracted features from the mobile device to a server comprises transmitting the compressed feature vector from the mobile device to the server [Skerpac, paragraphs 105-106, 120, encrypted; compressed; transmitted to remote server].

Regarding claim 31, Skerpac-Nakatoh  further discloses 
wherein the mobile device is further configured for, after extracting the features of the audio signal, forming an encrypted feature vector [Skerpac, paragraphs 105-106, 120, encrypted; compressed; transmitted to remote server].

Regarding claim 32, Skerpac-Nakatoh further discloses 
wherein the mobile device is further configured for transmitting the encrypted feature vector to the server [Skerpac, paragraphs 105-106, 120, encrypted; compressed; transmitted to remote server].

Regarding claim 33, Skerpac-Nakatoh further discloses 
wherein the mobile device is further configured for, after forming the encrypted feature vector, compressing the encrypted feature vector, and transmitting the compressed encrypted feature vector to the server [Skerpac, paragraphs 105-106, 120, encrypted; compressed; transmitted to remote server].


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Skerpac-Nakatoh as applied to claim 19 above, and further in view of Thacher et al., (US Publication No. 2005/0073575), hereinafter “Thacher”.

Regarding claim 20, Skerpac-Nakatoh does not specifically disclose, however Thacher teaches
in the server, after receiving the extracted features of the audio signal from the mobile device, performing second normalizations, wherein the second normalizations are different from the first normalizations performed in the mobile device [Thacher, paragraph 186, Server receives these VoIP input streams via its network interface, decodes and normalizes each creating PCMN digital voice audio streams].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further normalize audio data at the server in order to provide the data for authentication to a pre-authorized audio stream.

Claims 21, 30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Skerpac as applied to claims 18, 29 and 34 above, and further in view of Thacher.

Regarding claims 21, 30 and 35, Skerpac does not specifically disclose, however Thacher teaches
in the server, after receiving features of the audio signal, performing normalizations [Thacher, paragraph 186].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further normalize audio data at the server in order to provide the data for authentication to a pre-authorized audio stream.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433